DETAILED ACTION
Allowable Subject Matter
Claims 1 – 8 are allowed. Claims 1–5 have been amended and claims 6–8 remain original in the amendment filed by Applicant on March 24th, 2021.
An interview was conducted with Applicant in the interest of compact prosecution in order to resolve remaining would-be claim objections and 35 U.S.C. 112 and 101 issues. Please refer to the Interview Summary of March 23rd, 2021 for further details.

Response to Amendment
Applicant's amendments to claims 1–5 filed on March 12th, 2021 and to claims 1–5 filed in the supplemental amendment on March 24th, 2021 are accepted because no new matter has been entered.
Applicant’s amendment to the Specification on March 24th, 2021 for minor informalities is accepted and the objections are withdrawn.
The objections to claims 1–8 are withdrawn in view of the amendments.
The interpretation of claims 1-8 under 35 U.S.C. 112(f) is withdrawn in view of the amendments.
The rejections of claims 1–4 under 35 U.S.C. 112(a) and claims 1–8 under 35 U.S.C. §112(b) are withdrawn in view of the amendments.
The rejections of claims 1–4 under 35 U.S.C. 101 are withdrawn in view of the amendments.

The following is an examiner’s statement of reasons for allowance: Please refer to the previous explanations provided in Section 39 of the Non-Final Office Action mailed on November 13th, 2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646